Case 4:18-cv-00186-FL Document 1-4 Filed 11/13/18 Page 1 of 8
                    action     arises       out    of    a   contract          of     insurance    that       covers
                    property located in North Carolina, because the event out of
                    which     the    claim       arose    occurred            within    North     Carolina,       and
                    because the property affected by the event out of which the
                    claim arose is also located in North Carolina.
                                    5.     The    Defendant         has       minimum    contacts       with      the
                    State     of    North    Carolina          and,      upon    information        and      belief,
                    issues insurance policies to individuals and/or companies that
                    are located in, and transact business in, and own and operate
                    property in North Carolina.
                                    6.     Venue of this action is proper in this court
                    pursuant to N.C.G.S. ~1-80 and/or ~1-82.
                                                                  FACTS
                                    7.     The Plaintiff is in the manufacturing business
                    producing       various       types      and      sizes      of    boatlifts,       gangways,
                    docks,     boatlift          accessories,            dock       accessories        and     other
                    products (the "Business").

                                    8.     The Plaintiff is the owner of a tract of land

                    located    at    900    Hwy.    258      S,    Snow       Hill,    Greene     County,      North
                    Carolina       (the "Property"). Plaintiff has owned this property

                    continuously since 2005.

                                    9.     Located        on       the        Property       is    a      building
                    containing approximately 85,000 square feet (the "Building").

                    The Building is a single-story, pre-engineered metal building

                    with a ribbed metal roof and                      ribbed metal panel siding.                  The
                    Building contains a            large manufacturing space, office space,
                    and   a   storage       mezzanine,         all       of    which    is   utilized        by   the
                    Plaintiff in its Business.

                                    10.    The Defendant issued to the Plaintiff a policy
                    of insurance,         policy #ENP0222956 (the "Policy").                        This Policy

                                                                     2


Ihite&Allen, P.A.
 ATTORNEYS AT LAW
   HINSCON,NC         Case 4:18-cv-00186-FL Document 1-4 Filed 11/13/18 Page 2 of 8
                    covered the Building and certain personal property utilized by
                    the Plaintiff in its business. The Policy covered the period
                    December 15, 2014 through December 15, 2017.
                                11.   On    October     8    and   October    9,     2016,    Hurricane
                    Matthew swept through eastern North Carolina, including Greene
                    County, with high winds and heavy rain.
                                12.   As    a    direct      result     of   the     high     winds    of
                    Hurricane    Matthew,       certain      portions    of    the     roof     of    the
                    Building were damaged, allowing wind and heavy rain to intrude
                    into the Building causing water damage to the interior of the
                    Building.
                                13.   The     Plaintiff      timely   filed     a    claim    with    the
                    Defendant   as    required       under   the   insurance        policy.    Further,
                    that the Plaintiff has cooperated fully with the Defendant in
                    investigating the clam. The Plaintiff has met all conditions
                    precedent under the Policy to bring this action.
                                14.   Following        an     investigation,         the      Defendant
                    denied the Plaintiff's claim, contending that any damage to
                    the roof of the Building was the result of wear and tear and
                    resulting from improper maintenance by the Plaintiff. Further,
                    the Defendant denied any claim for damages to the interior of
                    the   Building    based     on   water   intrusion,       contending      that    the
                    building did not first sustain damage by a covered cause of
                    loss to the roof or walls of the Building.




                                                             3

Ihite&Allen, P.A.
 ATTORNEYS AT LAW
   KINSTON, NC       Case 4:18-cv-00186-FL Document 1-4 Filed 11/13/18 Page 3 of 8
                                                         CLAIM FOR RELIEF
                                                     BREACH OF CONTRACT
                                   15.      The     Plaintiff           incorporates           all      proceeding
                    paragraphs of this Complaint by reference.
                                   16.      The Plaintiff and the Defendant are parties to
                    the Policy, a part of which is attached hereto as Exhibit A.
                    The    Policy      is   valid    and      enforceable           and      the    Defendant    has
                    agreed to assume its obligation and confer Policy benefits to
                    the Plaintiff as described herein.
                                   17.      The    damage     to   Plaintiff's            Building      caused    by
                    Hurricane       Matthew        was    a    loss     covered         by    the     Policy.    The
                    Defendant       had       an     obligation             to     meet       its      contractual
                    obligations and to pay the damages suffered by the Plaintiff.
                                  18.       The     Plaintiff           has      made        demand     upon     the
                    Defendant to pay its claim pursuant to the Policy, but that
                    the Defendant has failed and refused to do so.
                                  19.       That the Defendant has breached its insurance
                    contract      with      the    Plaintiff,         and     as    a   result       thereof,    the
                    Plaintiff has suffered damages in the amount of at least ONE
                    HUNDRED       THIRTY-FOUR        THOUSAND           FOUR       HUNDRED         EIGHTY-ONE    AND
                    00/100 DOLLARS ($134,481.00), or such greater amount that may
                    be shown in a trial of this action.
                                  WHEREFORE, the Plaintiff respectfully prays unto the
                    court as follows:
                                  1.        That the Plaintiff had and will recover of and
                    from    the    Defendant        the       amount     of      ONE    HUNDRED        THIRTY-FOUR
                    THOUSAND        FOUR      HUNDRED          EIGHTY-ONE            AND       00/100      DOLLARS
                    ($134,481.00), or such greater amount that may be shown in a
                    trial of this action.



                                                                   ~!

White&Allen, P.A.
ATTORNEYS AT LAW
  KINSTON,NC         Case 4:18-cv-00186-FL Document 1-4 Filed 11/13/18 Page 4 of 8
                               2.       That   the   Plaintiff    have   and    recover   pre   and
                    post judgment interest as allowed by law.
                                   3.   That the Plaintiff seeks such other and further
                    relief as the court deems just and proper.
                                               DEMAND FOR JURY TRIAL
                               The Plaintiff hereby demands a trial by a jury of
                    all issues of fact.in this action.
                               This      ~~ day of       Q(,~Q~(j~,l~          2018.


                                                              =~~~
                                                     Mat hew S. Sullivan
                                                     N.C. State Bar #22343


                                                     ~~~~~~~~
                                                     John P. Marshall   (f
                                                     N.C. State Bar #16732
                                                     Attorney for Plaintiff
                                                     WHITE & ALLEN, P.A.
                                                     Attorneys at Law
                                                     P. 0. Box 3169
                                                     Kinston, N.C. 28502-3169
                                                     Tel.: (252) 527-8000


                    MSS/dfj #137
                    085852-00033




                                                          5

Thite&Allen, P.A.
ATTORNEYS AT LAW
  KINSCON, NC         Case 4:18-cv-00186-FL Document 1-4 Filed 11/13/18 Page 5 of 8
                                            The Cincinnati Insurance Company
                                                            A Stock Insurance Company

                                          Headquarters: 6200 S. Gilmore Road, Fairfield, OH 450145141
       ~  iIv ~~ n~~~T~
       INSURANCE COMPANIES
                                          Mailing address: P.O. Box 145496, Cincinnati, OH 45250-5496
                                                        www.cinfin.com ■ 513-870-2000




                         COMMON POLICY DECLARATIONS
                                                            Billing Method:DIRECT BILL
                                      POLICY NUMBER     ENP 022 29 56 / EBA 022 29 56
 NAMED INSURED ~zDE TArzEx      INDUSTRIES, INC. UNIFAB, INC. BOAT LIFT WAREHOUSE, LLC
                     PO BOX 737
ADDRESS              SNOW HILL, NC 28580-0737
(Number &Street,
Town, County,
State &Zip Cade)


Previous Policy Number:
ENP0222956
Policy Period: at ~2:0~ a.nn., STANDARD TIME AT YOUR MAILING ADDRESS SHOWN ABOVE
All coverages except Automobile and / or Garage
    Policy number:   ENP 022 29 56               FROM: 12-15-2014        TO: 12-15-2017

Automobile and / or Gawage
   Policy number: EBA 022 29 56                  FROM: 12-15-2014        TO: 12-15-2015
Agency   SOUND CHOICE INSURANCE, LLC 32-120
City   MOREHEAD CITY, NC
 Legal Entity /Business Description
 ORG.a.NIZATION (ANY OTHER)
 IN RETURN FOR THE PAYMENT OF THE PREMIUM, AND SUBJECT TO ALL THE TERMS OF THIS
 POLICY, WE AGREE WITH YOU TO PROVIDE THE'INSURANCE AS STATED IN THIS POLICY.

 FORMS APPLICABLE TO ALL COVERAGE PARTS:
 TA4298NC       01/07 NORTEi CAROLINA NOTICE TO POLICYHOLDERS OF PROPERTY EXCLUSIONS
 IA461          06/x.0COINSURANCE CONTRACT
 IL0017         11/98 COMMON POLICY CONDITIONS
 TA102A         09/08 SITMMARY OF PREMIUMS CHARGED
 IA904          04J04 SCHEDULE OF LOCATIONS
 IP446          08/01 NOTICE TO POLICYHOLDERS
 IA319          01/08 E%CLUSION OF CERTIFIED ACTS AND OTHER ACTS OF TERRORISM
 IA4006         07/10 SPECIAL PER OCCt7RRENCE DEDUCTIBLE ENDORSEMENT
 IA4117NC       09/13 NORTH CAROLINA CHANGES - C.ANCELLATION'.AND NONRENEWAL
 IA4338         05/11 SYGNATURE ENDORSEMENT
 IL0022         05/87 EFFECTIVE TIME CHANCES - REPLACEMENT OF 12 NOON
 FM502          07/08 COMMERCIAL PROPERTY COVERAGE PART DECLARATIONS
 MA559          05/10 CONTRACTORS' EQUIPMENT (.AND TOOLS) COVERAGE PART DECLARATIONS
 CA519XCP       03/09 CTNCIPLUS~ CRIME %C+~ (EXPANDED COVERAGE PLUS) COVERAGE PART
                      DECLARATIONS
 AA505          03/06 BUSINESS AUTO COVERAGE PART DECLARATIONS




IA 509 0'I 12                                                                            Page 1 of 2
                                                         ENP 022 29 56 / ESA 022 29 56


       Case 4:18-cv-00186-FL Document 1-4 Filed 11/13/18 Page 6 of 8
                                                                                   EXHIBIT
                        T~ CINCINNATI INSURANCE COMPANY
                                            A Stock Insurance Company

         COMMERCIAL PROPERTY COVERAGE PART DECLARATIONS
Attached to and forming part of POLICY NUMBER:          ENP 022 29 56
Named Insured is the same as it appears on the Common Policy Dedarations unless otherwise stated here.



 oc,      a ress
         REFER TO IA904


                                                                                   OPTIONAL COVERAGES
                     COVERAGE PROVIDED                                       Applicable only when an entry is made
                      --    ------
                                                        Can- Covered                                  Business
                                                       surance Cause Of                                Income
  Item             Coverage                Limits                Loss                                 Indemnity
                                                                          InAatlon Replace- mentCost Ag2ed Monthly Ma~amum Extended
                                                                           Guard ment Cost Ind. Stock Value   Limit    Period Period
                                                                            (%)      (~       (~       (~   (fractlon)  (~    (Days)
1-1       BUILDING                       2,1.5~,~0~     90%   SPECIAL               X

1-~.      BUSINESS PERSONAL                 400,000     90o   SPECIAL                        X
          PROPERTY

1-1       BUSINESS INCOME                   350,000           SPECIAL                                     1/4
          W/EXTRA EXPENSE (b)


DEDUCTIBLE: $500.00 unless otherwise stated $       2,500


MORTGAGE HOLDER
Item           Name and Address
1-1            SELECT BANK & TRUST COMPANY
               C/0: DANA
               3600 CHARLES BLVD
               GREENVILLE, NC 27858-8077
FORMS AND / OR ENDORSEMENTS APPLICABLE TO THIS COVERAGE PART:
FM101    04/04 BUILDING AND PERSONAL PROPERTY COVER.'~GE FORM (INCLUDING SPECIAL CAUSES
                 OF LOSS)
FA214    01/06 ACCOUNTS RECEIVABLE/VALUABLE PAPERS: INCREASED LIMIT OF INSURANCE
FA4042   11/07 PROPERTY COVERAGE PART AMENDATORY ENDORSEMENT
FA4098   Ol/09 CINCIPLUS~ COMMERCIAL PROPERTY POWER XC+~ (EXP.ANDED COVERAGE PLUS)
                 ENDORSEMENT Si]MMARY OF COVERAGE LIMITS
FA450    11/04 COMMERCIAL PROPERTY CONDITIONS
FA480    04/04 LOSS PAYABLE PROVISIONS
FA490NC  09/13 NORTH CAROLINA CHANGES
FA258    09/09 CINCIPLUS~ COMMERCIAL PROPERTY POWER XC+~ (EXPANDED COVERAGE PLUS)
                 ENDORSEMENT
FA260    01/10 MANiJFACTURERS' ADDITIONAL COVERAGE
FA245    05/10 EQUIPMENT BREAKDOWN COVERAGE (INCLUDING PRODUCTION' MACHINERY)
FA213    04/04 BUSINESS INCOME (AND EXTRA EXPENSE) COVERAGE FORM




FM 502 07 08                                  ENP 022 29 56                                              Page 1 of

                                                                                        ~x~igir.~.~._.._
               Case 4:18-cv-00186-FL Document 1-4 Filed 11/13/18 Page
                                                                  PACE 7 2
                                                                         of- 8OF:~....
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                       SCHEDULE OF LOCATIONS
LOC. STREET ADDRESS    CITY   STATE   ZIP CODE
1     900 HWY 258 S
      SNOW HILL, NC 28580-8964




IA 904 04 04

                                                         EXHIBIT
      Case 4:18-cv-00186-FL Document 1-4 Filed 11/13/18 Page  8 of 8
                                                          PAGE~OF
